Order reversed, with costs, and matter remitted to the Surrogate’s Court for further proceedings, upon the authority of Matter of Moebus (178 App. Div. 709) and Matter of Beresford (183 id. 947). All concur, except Davis, J., who dissents upon the ground that the estate by the entirety became vested in Carolyn H. T. Lyon prior to the enactment of chapter 323 of the Laws of 1916, amending subdivision 7 of section 220 of the Tax Law, * and that there has been no transfer of title or interest to her subsequent to said act; that the assessment of such a tax would be a tax on property and not on the right of succession or the method of acquisition; and that the act was not intended to apply to estates by the entirety acquired and vested before the law took effect. (See Stelz v. Shreck, 128 N. Y. 263; Hiles v. Fisher, 144 id. 306; Matter of Pell, 171 id. 48; Matter of Vanderbilt, 172 id. 69; Matter of Lansing, 182 id. 238; Matter of Klatzl, 216 id. 83; Matter of McKelway, 221 id. 15.)

 Added by Laws of 1915, chap. 664, as amd. by Laws of 1916, chap. 323, and Laws of 1919, chap. 626.— [Rep.